 
EXHIBIT 10.7
 



EMPLOYMENT AGREEMENT


THIS EMPLOYMENT AGREEMENT (“Agreement”) is made by and between ubroadcast, inc.,
a Delaware corporation (“Employer”), and Joe Yukich, a resident of the State of
California (“Employee”).


W I T N E S S E T H:


WHEREAS, Employer has determined to create an entertainment subsidiary,
ubroadcast Entertainment, Inc., a Nevada corporation wholly owned by Employer
(“UB Entertainment”), that is to augment Employer’s ubroadcast.com web site; and


WHEREAS, Employee is active within the entertainment industry and has valuable
contacts with potential content providers and developers; and


WHEREAS, Employer desires to hire Employee for the purpose of having Employee
serve as the president of UB Entertainment; and


WHEREAS, Employee is, throughout the term of this Agreement, willing to be
employed by Employer, and Employer is willing to employ Employee, on the terms,
covenants and conditions hereinafter set forth; and


NOW, THEREFORE, in consideration of such employment and other valuable
consideration, the receipt and adequacy of which is hereby acknowledged,
Employer and Employee hereby agree as follows:


SECTION I.  EMPLOYMENT OF EMPLOYEE


Employer hereby employs, engages and hires Employee as President of ubroadcast
Entertainment, Inc., a Nevada corporation wholly owned by Employer (UB
Entertainment), and Employee hereby accepts and agrees to such hiring,
engagement and employment, subject to the direct supervision of the board of
directors of UB Entertainment and the general supervision of the Board of
Directors of Employer, which is comprised of John L. Castiglione, Jason Sunstein
and David Loflin.  Employee shall perform such duties as are customarily
performed by persons serving in his position, in addition to other duties that
may be reasonably assigned to him from time to time by Employer.  Employee shall
devote such time in the performance of his duties hereunder as may be required
for him to perform fully and adequately as President of ubroadcast
Entertainment, Inc., a Nevada corporation wholly owned by Employer (UB
Entertainment).


SECTION II.  EMPLOYEE’S PERFORMANCE


Employee hereby agrees that he will, at all times, faithfully, industriously and
to the best of his ability, experience and talents, perform all of the duties
that may be required of and from him pursuant to the express and implicit terms
hereof, to the reasonable satisfaction of Employer.


SECTION III.  COMPENSATION OF EMPLOYEE


Employer shall pay Employee, and Employee shall accept from Employer, in full
payment for Employee’s services hereunder, compensation as follows:


 
A.
Retention Bonuses.  As and for retention bonuses, Employer shall issue to
Employee shares of Employer’s $.001 par value common stock, as follows:



 
1.
Upon the mutual execution of this Agreement, Employer shall issue to Employee
1,500,000 shares of Employer’s common stock; and


 
 

--------------------------------------------------------------------------------

 


 
2.
Upon the one-year anniversary date of the mutual execution of this Agreement,
Employer shall issue to Employee 1,500,000 shares of Employer’s common stock.

 
 
B.
Performance Bonuses.  As performance bonuses, Employer shall issue to Employee
shares of Employer’s $.001 par value common stock, as follows:



 
1.
Should UB Entertainment generate $75,000 or more in gross revenues on or before
the two-year anniversary date of the mutual execution of this Agreement,
Employer shall issue to Employee 500,000 shares of Employer’s common stock.



 
2.
Should UB Entertainment generate $325,000 or more in gross revenues on or before
the two-year anniversary date of the mutual execution of this Agreement,
Employer shall issue to Employee an additional 500,000 shares of Employer’s
common stock.



 
C.
Expenses.  Employee agrees that he shall be responsible for all expenses
incurred in his performance hereunder, unless Employer shall have agreed, in
advance and in writing, to reimburse Employee for any such expenses.



SECTION IV.  INDEMNIFICATION OF EMPLOYEE


As further consideration of Employee’s executing this Agreement, Employer shall
have executed, prior to the execution of this Agreement, an Indemnity Agreement
(the “Indemnity Agreement”), in the form attached hereto as Exhibit “A”. The
obligations under the Indemnity Agreement shall survive the termination of this
Agreement.


SECTION V.  AUTHORITY OF EMPLOYEE; COMPANY POLICIES


 
A.
Authority.  Employee shall first seek approval of the board of directors of UB
Entertainment to bind Employer or UB Entertainment to any contract or other
obligation.



 
B.
Company Policies.  Employee agrees to abide by the policies, rules, regulations
and/or usages applicable to Employee as established by Employer from time to
time and provided to Employee in writing.



SECTION VI.  CONFIDENTIALITY AGREEMENT


 
A.
In consideration of Employer’s executing this Agreement, Employee shall have
executed, prior to the execution of this Agreement, a Confidentiality Agreement
(the “Confidentiality Agreement”), in the form attached hereto as Exhibit “B”.



 
B.
The obligations under the Confidentiality Agreement shall survive the
termination of this Agreement.



SECTION VII.  TERM AND TERMINATION


 
A.
Term. The term of this Agreement shall be a period of two years, commencing on
the date of mutual execution of this Agreement.



 
B.
Termination.  Employer agrees not to terminate this Agreement except for “just
cause”.  For purposes of this Agreement, “just cause” shall mean (1) the willful
failure or refusal of Employee to implement or follow the written policies or
directions of Employer’s Board of Directors, provided that Employee’s failure or
refusal is not based upon Employee’s belief in good faith, as expressed to
Employer in writing, that the implementation thereof would be unlawful; (2)
conduct which is inconsistent with Employee’s position with Employer and which
results in a material adverse effect (financial or otherwise) or
misappropriation of assets of Employer; (3) conduct which violates the
provisions contained in the existing Confidentiality Agreement between


 
 

--------------------------------------------------------------------------------

 

 
Employer and Employee; (4) the intentional causing of material damage to
Employer’s physical property; and (5) any act involving personal dishonesty or
criminal conduct against Employer.



 
Although Employer retains the right to terminate Employee for any reason not
specified above, Employer agrees that if it discharges Employee for any reason
other than just cause, as is solely defined above, Employee will be entitled to
full compensation hereunder.  If Employee should cease his employment hereunder
voluntarily for any reason, or is terminated for just cause, all future
compensation and benefits payable to Employee shall thereupon, without any
further writing or act, cease, lapse and be terminated.   However, all salary
and reimbursements which accrued prior to Employee’s ceasing employment or
termination will become immediately due and payable and shall be payable to
Employee’s estate should his employment cease due to death.

 
SECTION VIII.  COMPLETE AGREEMENT
 
This Agreement contains the complete agreement concerning the employment
arrangement between the parties hereto and shall, as of the effective date
hereof, supersede all other agreements between the parties, including all other
employment agreements. The parties hereto stipulate that neither of them has
made any representation with respect to the subject matter of this Agreement or
any representations including the execution and delivery hereof, except such
representations as are specifically set forth herein and each of the parties
hereto acknowledges that he or it has relied on his or its own judgment in
entering into this Agreement. The parties hereto further acknowledge that any
payments or representations that may have heretofore been made by either of them
to the other are of no effect and that neither of them has relied thereon in
connection with his or its dealings with the other.


SECTION IX.  WAIVER; MODIFICATION


The waiver by either party of a breach or violation of any provision of this
Agreement shall not operate as, or be construed to be, a waiver of any
subsequent breach hereof. No waiver or modification of this Agreement or of any
covenant, condition or limitation herein contained shall be valid unless in
writing and duly executed by the party to be charged therewith and no evidence
of any waiver or modification shall be offered or received in evidence of any
proceeding or litigation between the parties hereto arising out of, or
affecting, this Agreement, or the rights or obligations of the parties
hereunder, unless such waiver or modification is in writing, duly executed as
aforesaid, and the parties further agree that the provisions of this Section IX
may not be waived except as herein set forth.


SECTION X.  SEVERABILITY


All agreements and covenants contained herein are severable, and in the event
any one of them, with the exception of those contained in Sections I, III, IV, V
and VI hereof, shall be held to be invalid in any proceeding or litigation
between the parties, this Agreement shall be interpreted as if such invalid
agreements or covenants were not contained herein.


SECTION XI.  NOTICES


Any and all notices will be sufficient if furnished in writing, sent by
registered mail to his last known residence, in case of Employee, or, in case of
Employer, to its principal office address.


SECTION XII.  REPRESENTATIONS OF EMPLOYER


 
A.
The execution of this Agreement by Employer has been approved by the Board of
Directors of Employer.



 
B.
The shares of Employer’s common stock, when issued and delivered in accordance
with this Agreement, will be duly and validly issued, fully paid and
non-assessable, and will be free and clear of any liens or encumbrances and, to
the knowledge of UBCI, will be issued in compliance with applicable state and
federal laws.


 
 

--------------------------------------------------------------------------------

 


 
C.
Employer is a development-stage company.  Employer requires substantial
additional capital with which to implement its complete business plan.  There is
no assurance that Employer will obtain such needed capital or that its business
plan, when implemented, will prove to be successful.

 
 
D.
Employer is not a party to any suit, action, proceeding, investigation or labor
dispute pending or currently threatened against it other than administrative
matters arising in the ordinary course of business .



SECTION XIII.  REPRESENTATIONS OF EMPLOYEE


 
A.
Employee hereby represents to Employer that he is under no legal disability with
respect to his entering into this Agreement.



 
B.
Employee represents and warrants that he is a sophisticated investor and
acknowledges that this investment will be long term, must be held pursuant to
state and federal laws and is by its nature speculative.



 
C.
Employee represents and warrants that he understands that the shares of
Employer’s common stock to be issued have not been registered under the
Securities Act of 1933, as amended, and applicable state securities laws in
reliance on the exemption provided by Section 4(2) of the Securities Act of
1933, as amended, relating to transactions not involving a public offering and
corresponding state securities laws regarding non-public offerings.



 
D.
Employee represents and warrants that shares of Employer’s common stock are not
being purchased with a view to or for the resale or distribution thereof and
that he has no present plans to enter into any contract, undertaking, agreement
or arrangement for such resale or distribution.



 
E.
Employee further consents to the placement of the following legend, or a legend
similar thereto, on the certificates representing the shares of Employer’s
common stock:



 
“THESE SECURITIES HAVE BEEN ISSUED IN RELIANCE UPON THE EXEMPTION FROM
REGISTRATION AFFORDED BY SECTION 4(2) OF THE SECURITIES ACT OF 1933, AS AMENDED,
AND MAY NOT BE TRANSFERRED WITHOUT AN OPINION OF COUNSEL SATISFACTORY TO THE
CORPORATION TO THE EFFECT THAT ANY SUCH PROPOSED TRANSFER IS IN ACCORDANCE WITH
ALL APPLICABLE LAWS, RULES AND REGULATIONS.”



SECTION XIV.  COUNTERPARTS


This Agreement may be executed in duplicate counterparts, each of which shall be
deemed an original and, together, shall constitute one and the same agreement,
with one counterpart being delivered to each party hereto.


SECTION XV.  BENEFIT


The provisions of this Agreement shall extend to the successors, surviving
corporations and assigns of Employer and to any purchaser of substantially all
of the assets and business of Employer. The term “Employer” shall be deemed to
include Employer, any joint venture, partnership, limited liability company,
corporation or other juridical entity, in which Employer shall have an interest,
financial or otherwise.


SECTION XVI.  DISPUTE RESOLUTION


 
A.
Negotiation.  If a dispute arises out of or relates to this Agreement or the
breach thereof, within ninety (90) days of receipt of written notice of a
dispute, the parties shall attempt in good faith to resolve such dispute by
negotiation.


 
 

--------------------------------------------------------------------------------

 


 
B.
Mediation.  If the dispute cannot be settled through such negotiations, the
parties agree to try in good faith to settle the dispute by mediation within 20
days immediately following the 90-day period set forth in paragraph XVI(A), in
San Diego, California, under the Commercial Mediation Rules of the American
Arbitration Association (“AAA”).

 
 
C.
Arbitration.  If the dispute cannot be settled by mediation as set forth in
paragraph XVI(B), the parties agree to submit the dispute to binding arbitration
in San Diego, California, under applicable California and Federal law.  Such
demand shall set forth the names of the other party.  The arbitration provided
for in this paragraph XVI(C) shall be conducted under the auspices of the AAA,
utilizing the AAA’s applicable rules for arbitration of commercial disputes, and
shall be decided by one arbitrator.  Except as otherwise provided herein, the
Arbitrator shall have the authority to award any remedy or relief a state or
Federal court of the State of California could order or grant, including,
without limitation, specific performance, the awarding of compensatory damages,
the issuance of an injunction and other equitable relief, but specifically
excluding punitive damages.



Notwithstanding the provisions contained in the foregoing paragraphs, the
parties hereto agree that Employer may, at its election, seek injunctive or
other equitable relief from a court of competent jurisdiction for a violation or
violations by Employee of the Confidentiality Agreement.


SECTION XVII.  LEGAL REPRESENTATION


Employer and Employee both acknowledge that each has utilized separate legal
counsel with respect to this Agreement. Specifically, Employee acknowledges that
the law firm of Newlan & Newlan has drafted this Agreement on behalf of
Employer.  EMPLOYEE IS ADMONISHED TO SEEK HIS OWN LEGAL COUNSEL.
 
SECTION XVIII.  GOVERNING LAW


It is the intention of the parties hereto that this Agreement and the
performance hereunder and all suits and special proceedings hereunder be
construed in accordance with and under and pursuant to the laws of the State of
California, and that, in any action, special proceeding or other proceeding that
may be brought arising out of, in connection with or by reason of this
Agreement, the laws of the State of California shall be applicable and shall
govern to the exclusion of the law of any other forum, without regard to the
jurisdiction in which any such action or special proceeding may be instituted.


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
13th day of November, 2009.



 
EMPLOYER:
 
UBROADCAST, INC.
 
 
 
By: /s/
John L. Castiglione
President
EMPLOYEE:
 
 
 
/s/
Joe Yukich, individually
 
Address of Employee:
_______________________________
_______________________________
_______________________________




 
 

--------------------------------------------------------------------------------

 

Exhibit “A”


Form of Indemnity Agreement
 
 

 
 
 

--------------------------------------------------------------------------------

 

INDEMNITY AGREEMENT


THIS AGREEMENT is made and entered into as of the 13th day of November, 2009, by
and between ubroadcast, inc., a Delaware corporation (the “Corporation”), and
Joe Yukich (“Agent”).


RECITALS


WHEREAS, Agent performs a valuable service to the Corporation in his capacity as
President of ubroadcast Entertainment, Inc., a Nevada corporation wholly owned
by the Corporation (“UB Entertainment”);


WHEREAS, the Corporation’s bylaws (the “Bylaws”) provide for the indemnification
of the directors, officers, employees and other agents of the Corporation,
including persons serving at the request of the Corporation in such capacities
with other corporations or enterprises, as authorized by the Delaware General
Corporation Law (the “GCL”);


WHEREAS, the Bylaws and the GCL, by their non-exclusive nature, permit contracts
between the Corporation and its agents, officers, employees and other agents
with respect to indemnification of such persons; and


WHEREAS, in order to induce Agent to continue to serve as President of
ubroadcast Entertainment, Inc., a Nevada corporation wholly owned by the
Corporation (UB Entertainment), the Corporation has determined and agreed to
enter into this Agreement with Agent;


NOW, THEREFORE, in consideration of Agent’s continued service as President of
ubroadcast Entertainment, Inc., a Nevada corporation wholly owned by the
Corporation (UB Entertainment), after the date hereof, the parties hereto agree
as follows:


AGREEMENT


1.           SERVICES TO THE CORPORATION. Agent will serve, at the will of the
Corporation or under separate contract, if any such contract exists, as a
director, officer or other fiduciary of an affiliate of the Corporation
(including any employee benefit plan of the Corporation) faithfully and to the
best of his ability so long as he is duly elected and qualified in accordance
with the provisions of the Bylaws or other applicable charter documents of the
Corporation or such affiliate; provided, however, that Agent may at any time and
for any reason resign from such position (subject to any contractual obligation
that Agent may have assumed apart from this Agreement) and that the Corporation
or any affiliate shall have no obligation under this Agreement to continue Agent
in any such position.


 2.           INDEMNITY OF AGENT. The Corporation hereby agrees to hold harmless
and indemnify Agent to the fullest extent authorized or permitted by the
provisions of the Bylaws and the GCL, as the same may be amended from time to
time (but, only to the extent that such amendment permits the Corporation to
provide broader indemnification rights than the Bylaws or the GCL permitted
prior to adoption of such amendment), as follows:


(a)           against any and all expenses (including attorneys’ fees), witness
fees, damages, judgments, fines and amounts paid in settlement and any other
amounts that Agent becomes legally obligated to pay because of any claim or
claims made against him in connection with any threatened, pending or completed
action, suit or proceeding, whether civil, criminal, arbitrational,
administrative or investigative (including an action by or in the right of the
Corporation) to which Agent is, was or at any time becomes a party, or is
threatened to be made a party, by reason of the fact that Agent is, was or at
any time becomes a director, officer, employee or other agent of Corporation, or
is or was serving or at any time serves at the request of the Corporation as a
director, officer, employee or other agent of another corporation, partnership,
joint venture, trust, employee benefit plan or other enterprise; and


(b)           otherwise to the fullest extent as may be provided to Agent by the
Corporation under the non-exclusivity provisions of the GCL and the Bylaws.


3.           LIMITATIONS ON ADDITIONAL INDEMNITY. No indemnity pursuant to
Section 2 hereof shall be paid by the Corporation:

 
A-1

--------------------------------------------------------------------------------

 

(a)           on account of any claim against Agent solely for an accounting of
profits made by Agent in violation of Section 16 of the Securities Exchange Act
of 1934 and amendments thereto or similar provisions of any federal, state or
local statutory law;


(b)           on account of Agent’s conduct that is established by a final
judgment as knowingly fraudulent or deliberately dishonest or that constituted
willful misconduct;


(c)           on account of Agent’s conduct that is established by a final
judgment as constituting a breach of Agent’s duty of loyalty to the Corporation
or resulting in any personal profit or advantage to which Agent was not legally
entitled;


(d)           for which payment is actually made to Agent under a valid and
collectible insurance policy or under a valid and enforceable indemnity clause,
bylaw or agreement, except in respect of any excess beyond payment under such
insurance, clause, bylaw or agreement;


(e)           if indemnification is not lawful (and, in this respect, both the
Corporation and Agent have been advised that the Securities and Exchange
Commission believes that indemnification for liabilities arising under the
federal securities laws is against public policy and is, therefore,
unenforceable and that claims for indemnification should be submitted to
appropriate courts for adjudication); or


(f)           in connection with any proceeding (or part thereof) initiated by
Agent, or any proceeding by Agent against the Corporation or its directors,
officers, employees or other agents, unless (i) such indemnification is
expressly required to be made by law, (ii) the proceeding was authorized by the
Board of Directors of the Corporation, (iii) such indemnification is provided by
the Corporation, in its sole discretion, pursuant to the powers vested in the
Corporation under the GCL, or (iv) the proceeding is initiated pursuant to
Section 8 hereof.


4.           CONTINUATION OF INDEMNITY. All agreements and obligations of the
Corporation contained herein shall continue during the period Agent is a
director, officer, employee or other agent of the Corporation (or is or was
serving at the request of the Corporation as a director, officer, employee or
other agent of another corporation, partnership, joint venture, trust, employee
benefit plan or other enterprise) and shall continue thereafter so long as Agent
shall be subject to any possible claim or threatened, pending or completed
action, suit or proceeding, whether civil, criminal, arbitrational,
administrative or investigative, by reason of the fact that Agent was serving in
the capacity referred to herein.


5.           PARTIAL INDEMNIFICATION. Agent shall be entitled under this
Agreement to indemnification by the Corporation for a portion of the expenses
(including attorneys’ fees), witness fees, damages, judgments, fines and amounts
paid in settlement and any other amounts that Agent becomes legally obligated to
pay in connection with any action, suit or proceeding referred to in Section 2
hereof even if not entitled hereunder to indemnification for the total amount
thereof, and the Corporation shall indemnify Agent for the portion thereof to
which Agent is entitled.


6.           NOTIFICATION AND DEFENSE OF CLAIM.  Not later than ninety (90) days
after receipt by Agent of notice of the commencement of any action, suit or
proceeding, Agent will, if a claim in respect thereof is to be made against the
Corporation under this Agreement, notify the Corporation of the commencement
thereof; but the omission so to notify the Corporation will not relieve it from
any liability which it may have to Agent otherwise than under this Agreement.
With respect to any such action, suit or proceeding as to which Agent notifies
the Corporation of the commencement thereof:


 
(a)
the Corporation will be entitled to participate therein at its own expense;



(b)           except as otherwise provided below, the Corporation may, at its
option and jointly with any other indemnifying party similarly notified and
electing to assume such defense, assume the defense thereof, but

 
A-2

--------------------------------------------------------------------------------

 

only with counsel accepted by and approved by agent. After notice from the
Corporation to Agent of its election to assume the defense thereof, the
Corporation will not be liable to Agent under this Agreement for any legal or
other expenses subsequently incurred by Agent in connection with the defense
thereof except for reasonable costs of investigation or otherwise as provided
below.  Agent shall have the right to employ separate counsel of his own in such
action, suit or proceeding but the fees and expenses of such counsel incurred
after notice from the Corporation of its assumption of the defense thereof,
shall be at the expense of Agent unless (i) the employment of counsel by Agent
has been authorized by the Corporation, which authorization shall not be unduly
withheld; (ii) Agent shall have reasonably concluded, and so notified the
Corporation, that there is an actual conflict of interest between the
Corporation and Agent in the conduct of the defense of such action or (iii) the
Corporation shall not in fact have employed counsel to assume the defense of
such action, in each of which cases the fees and expenses of Agent's separate
counsel shall be at the expense of the Corporation. The Corporation shall not be
entitled to assume the defense of any action, suit or proceeding brought by or
on behalf of the Corporation or as to which Agent shall have made the conclusion
provided for in clause (ii) above; and


(c)            the Corporation shall not be liable to indemnify Agent under this
Agreement for any amounts paid in settlement of any action or claim effected
without its written consent, which shall not be unreasonably withheld. The
Corporation shall be permitted to settle any action except that it shall not
settle any action or claim in any manner which would impose any penalty or
limitation on Agent without Agent's written consent, which may be given or
withheld in Agent's sole discretion.


7.           EXPENSES.  The Corporation shall advance, prior to the final
disposition of any proceeding, promptly following request therefor, all expenses
incurred by Agent in connection with such proceeding.


8.           ENFORCEMENT.  Any right to indemnification or advances granted by
this Agreement to Agent shall be enforceable by or on behalf of Agent in any
court of competent jurisdiction if (i) the claim for indemnification or advances
is denied, in whole or in part, or (ii) no disposition of such claim is made
within ninety (90) days of request therefor. Agent, in such enforcement action,
shall have the right to select his own counsel, and, if successful in whole or
in part, shall be entitled to be paid also the expense of prosecuting his claim.
It shall be a defense to any action for which a claim for indemnification is
made under Section 3 hereof (other than an action brought to enforce a claim for
expenses pursuant to Section 8 hereof, provided that the required undertaking
has been tendered to the Corporation) that Agent is not entitled to
indemnification because of the limitations set forth in Section 4 hereof,
subject to written notice to agent and a conclusive finding that the limitations
in Section 4 hereof have been clearly violated by agent. Neither the failure of
the Corporation (including its Board of Directors or its shareholders) to have
made a determination prior to the commencement of such enforcement action that
indemnification of Agent is proper in the circumstances, nor an actual
determination by the Corporation (including its Board of Directors or its
shareholders) that such indemnification is improper shall be a defense to the
action or create a presumption that Agent is not entitled to indemnification
under this Agreement or otherwise.


9.           SUBROGATION. In the event of payment under this Agreement, the
Corporation shall be subrogated to the extent of such payment to all of the
rights of recovery of Agent, who shall execute all documents required and shall
do all acts that may be necessary to secure such rights and to enable the
Corporation effectively to bring suit to enforce such rights.


10.           NON-EXCLUSIVITY OF RIGHTS. The rights conferred on Agent by this
Agreement shall not be exclusive of any other right which Agent may have or
hereafter acquire under any statute, provision of the Corporation’s Amended and
Restated Certificate of Incorporation or Bylaws, agreement, vote of shareholders
or directors, or otherwise, both as to action in his official capacity and as to
action in another capacity while holding office.


 
11.
SURVIVAL OF RIGHTS.


 
A-3

--------------------------------------------------------------------------------

 

(a)           The rights conferred on Agent by this Agreement shall continue
after Agent has ceased to be a director, officer, employee or other agent of the
Corporation or to serve at the request of the Corporation as a director,
officer, employee or other agent of another corporation, partnership, joint
venture, trust, employee benefit plan or other enterprise and shall inure to the
benefit of Agent’s heirs, executors and administrators.


(b)           The Corporation shall require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business or assets of the Corporation, expressly to
assume and agree to perform this Agreement in the same manner and to the same
extent that the Corporation would be required to perform if no such succession
had taken place.

12.           SEPARABILITY. Each of the provisions of this Agreement is a
separate and distinct agreement and independent of the others, so that if any
provision hereof shall be held to be invalid for any reason, such invalidity or
unenforceability shall not affect the validity or enforceability of the other
provisions hereof. Furthermore, if this Agreement shall be invalidated in its
entirety on any ground, then the Corporation shall nevertheless indemnify Agent
to the fullest extent provided by the Bylaws, the GCL or any other applicable
law.


13.           ARBITRATION. The parties agree that any dispute arising between
them related to this Agreement or the performance hereof shall be submitted for
resolution to the American Arbitration Association for arbitration in the San
Diego, California, office of the Association under the then-current rules of
arbitration.  Any award of the Arbitrators may be entered as a judgment in any
court competent jurisdiction.


14.           GOVERNING LAW. This Agreement shall be interpreted and enforced in
accordance with the laws of the State of California.


15.           AMENDMENT AND TERMINATION. No amendment, modification, termination
or cancellation of this Agreement shall be effective unless in writing signed by
both parties hereto.


16.           IDENTICAL COUNTERPARTS. This Agreement may be executed in one or
more counterparts, each of which shall for all purposes be deemed to be an
original but all of which together shall constitute but one and the same
Agreement. Only one such counterpart need be produced to evidence the existence
of this Agreement.


17.           HEADINGS. The headings of the sections of this Agreement are
inserted for convenience only and shall be deemed to constitute part of this
Agreement or to affect the construction hereof.


18.           NOTICES. All notices, requests, demands and other communications
hereunder shall be in writing and shall be deemed to have been duly given (i)
upon delivery if delivered by hand to the party to whom such communication was
directed or (ii) upon the third business day after the date on which such
communication was mailed if mailed by certified or registered mail with postage
prepaid:


(a)           If to Agent, at the address indicated on the signature page
hereof; and


(b)           If to the Corporation, to: ubroadcast, inc., 1666 Garnet Avenue,
Suite 312, San Diego, California 92109, or to such other address as may have
been furnished to Agent by the Corporation.


IN WITNESS WHEREOF, the parties hereto have executed this Agreement on and as of
the day and year first above written.
 

UBROADCAST, INC.      
By: /s/
John L. Castiglione
President
 
AGENT:
     
/s/
Joe Yukich, individually
 
Address of Agent:
 
________________________
________________________
________________________

 

 
A-4

--------------------------------------------------------------------------------

 

Exhibit “B”


Form of Confidentiality Agreement

 
 

--------------------------------------------------------------------------------

 

November 13, 2009




ubroadcast, inc.
1666 Garnet Avenue
Suite 312
San Diego, California 92109


Re:  Confidentiality Agreement


Gentlemen:


In connection with the execution of an employment agreement (the "Employment
Agreement") between the undersigned and ubroadcast, inc. (together with
affiliates, the "Company"), the Company will furnish to the undersigned certain
information concerning its business, financial position, operations, business
contacts, assets and liabilities, as well as other proprietary information.  As
a condition to such information's being furnished to the undersigned and as a
condition to the undersigned's entering into an employment agreement with the
Company, the undersigned agrees to treat any information concerning the Company
(whether prepared by the Company, its advisors, or otherwise, and irrespective
of the form of communication) which is furnished to the undersigned now or in
the future by or on behalf of the Company (together with the material described
below, herein collectively referred to as the "Confidential Material") in
accordance with the provisions of this letter agreement, and to take or abstain
from taking certain other actions hereinafter set forth.


The undersigned understands that the term "Confidential Material" also includes
all notes, analysis, compilations, studies, interpretations or other documents
prepared by the Company or its representatives which contain, reflect or are
based upon, in whole or in part, the information furnished to the undersigned.
The term "Confidential Material" does not include information which (A) is or
becomes generally available to the public other than as a result of a disclosure
by the undersigned, or (B) was lawfully within the undersigned's possession
prior to its being furnished to the undersigned by or on behalf of the Company,
provided that the source of such information was not known by the undersigned to
be bound by a confidentiality agreement with, or other contractual, legal or
fiduciary obligation of confidentiality to, the Company or any other party with
respect to such information, or (C) is disclosed to the undersigned by a third
party, provided that such third party was not known by the undersigned to be
bound by a confidentiality agreement with, or other contractual, legal or
fiduciary obligation of confidentiality to, the Company or any other party with
respect to such information.


The undersigned hereby agrees that he will use the Confidential Material solely
in connection with the undersigned's performance of his duties under the
Employment Agreement, that the Confidential Material will be kept confidential
and that the undersigned will not disclose any of the Confidential Material in
any manner whatsoever.


In the event that the undersigned is requested or required (by oral questions,
interrogatories, requests for information or documents in legal proceedings,
subpoena, civil investigative demand or other similar process) to disclose any
of the Confidential Material, the undersigned will provide the Company with
prompt written notice of any such request or requirement so that the Company may
seek a protective order or other appropriate remedy and/or waive compliance with
the provisions of this letter agreement. If, in the absence of a protective
order or other remedy or the receipt of a waiver by the Company, the undersigned
is, nonetheless, in the opinion of counsel, legally compelled to disclose
Confidential Material, the undersigned may, without liability hereunder,
disclose only that portion of the Confidential Material specifically required by
an order of Court. Additionally, the undersigned shall make every reasonable
effort and take every reasonable action, including, without limitation, by
cooperating with the Company, to obtain an appropriate protective order or other
reliable assurance that confidential treatment will be accorded the Confidential
Material.

 
 

--------------------------------------------------------------------------------

 

Upon termination of the Employment Agreement or at any time upon the request of
the Company, the undersigned will promptly deliver to the Company or certify
destruction of, at the Company's direction, all Confidential Material (and all
copies thereof) furnished to the undersigned by or on behalf of the Company
pursuant hereto. All oral Confidential Material provided to the undersigned
shall continue to be held confidential hereunder. Notwithstanding the return or
destruction of the Confidential Material, the undersigned will continue to be
bound by obligations of confidentiality hereunder.


The undersigned agrees that the Company, without prejudice to any rights to
judicial relief he may otherwise have, shall be entitled to equitable relief,
including injunctive relief and specific performance, in the event of any breach
of the provisions of this letter agreement.  The undersigned also agrees that he
will not seek and agrees to waive any requirement for the securing and posting
of a bond in connection with the Company's seeking or obtaining such relief.


This letter agreement is for the benefit of the Company, and shall be construed
(both as to validity and performance) and enforced in accordance with, and
governed by, the laws of the State of California applicable to agreements made
and to be performed wholly within such jurisdiction. This letter agreement shall
remain in full force and effect until the earlier of the date that is two years
from the termination of the undersigned's employment by the Company or the date
that this agreement is terminated by the Company.


Please confirm your agreement with the foregoing by signing and returning one
copy of this letter to the undersigned whereupon this letter agreement shall
become a binding agreement.


Very truly yours,






/s/
Joe Yukich
individually


AGREED AND ACCEPTED as
of the date first written above:
UBROADCAST, INC.






By: /s/
John L. Castiglione
President